Title: From James Madison to Maurice Rogers, 13 June 1806
From: Madison, James
To: Rogers, Maurice



Sir,
Department of State 13th. June 1806

Herewith will be inclosed the instructions which are customarily given to the Consuls and also two blank bonds, one of which is to be executed and returned.  As the post to which you have been appointed, has long been a resort of irregular Privateers, I have thought proper to furnish you with the inclosed extract of the instructions formerly given to Mr Hill as Consul at Havana, and to request your observance of them within your district.  The seamen who may be put on shore by the Privateers will probably be numerous and their situation such as to call for prompt relief; they will therefore claim your particular attention: more minute directions as to the mode of disposing of them will be found in the circular letter of April 1803.  I have the honor to be &c

James Madison

